DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 11, 2021 has been entered.	The Office Action is in response to the Applicant’s arguments filed March 11, 2021. Claims 24-26, 28-37, and 39-43 are being examined on the merits herein. 
 	
Response to Arguments
Applicant’s arguments with respect to the 102(a)(1) rejection of claims 24, 28, 32, 33, 35, and 39 as being anticipated by Grotenhermen (https://translate.google.com/translate?hl=en&sl=de&u=https://hanfjournal.de/2015/02/08/angelman-syndrom/&prev=search; February 2015) of record as evidenced by Devinsky (The Lancet Neurology, March 2016) have been fully considered.  
 	Applicant states:
… Devinsky is not available as prior art. Devinsky was published on December 23, 2015, which is less than one year before the effective filing date of the present application (December 16, 2016). The subject matter 

Based on the foregoing argument, said rejection is hereby withdrawn.
 The 103 rejection of claims 25, 26, 29-31, 34, 36, 37, and 40-43 as being unpatentable over Grotenhermen (https://translate.google.com/translate?hl=en&sl=de&u=https://hanfjournal.de/2015/02/08/angelman-syndrom/&prev=search; February 2015) as evidenced by Devinsky (The Lancet Neurology, March 2016) as applied to claims 24, 28, 32, 33, 35, and 39 in the 102(a)(1) rejection above in view of in view of Whittle (US 2004/0034108) is also withdrawn based on the arguments above.
Additionally, Applicant argues:
	Claims 25, 26, 29-31, 34, 36, 37, and 40-43 stand rejected under 35 U.S.C. § 103 as unpatentable over Grotenhermen as evidenced by Devinsky in view of Whittle. The Examiner contends that Grotenhermen “teaches CBD as an effective treatment regiment for Angelman syndrome.” (page 5 of Office Action). However, Grotenhermen “does not teach administering CBD in combination with other drugs such as AEDS...” nor does Grotenhermen “teach the CBD extract specifically as at least 98 % (w/w) CBD with less than 0.15% THC, or CBD as a synthetic compound.” (Office Action at Page 6). The Examiner contends that Whittle remedies these deficiencies. Applicant respectfully traverses for at least the following reasons.

	The Examiner has not established prima facie obviousness, because neither Grotenhermen nor Whittle teach or suggest CBD that is at least 98 % pure, and as described above, Devinsky is not available as prior art according to 35 U.S.C. §§ 102(b)(1) or 102(b)(2). Prima facie obviousness fails for this reason alone.

	The cited art also fails to provide motivation to treat AS patients with 98 % (w/w) CBD. Grotenhermen teaches that “... many children with Angelman syndrome already use CBD extracts in the US or CBD oils” and cites to Charlotte’s Web as an example of a CBD oil (page 2 of Grotenhermen). Appendix A shows the composition of Charlotte’s Web also referred to as “Alepsia.” Charlotte’s Web contains a significant amount of other compounds, including THC, THCV, beta-caryophyllene, and limonene, which are believed to 

	Whittle does not remedy the deficiencies in Grotenhermen, because Whittle teaches that “the combinations of the specific cannabinoids are more beneficial than any one of the individual cannabinoids alone.” (Office Action at page 5). Specifically, the preferred compositions of Whittle contain “THC and CBD in a ratio by weight in the range from 0.9:1.1 to 1.1:0.9 THC: CBD, even more preferably the THC: CBD ratio is substantially 1:1.” (paragraph [0067] of Whittle). Thus, a skilled artisan reading Whittle would not administer CBD that is 98 % (w/w) pure.

	Finally, the cited art does not provide a reasonable expectation of success of treating AS. As described above, Charlotte’s Web extract contains other components with anti-anxiolytic and anticonvulsive properties, and these components are substantially removed in the claimed drug substance comprising CBD that is at least 98% (w/w) pure. Thus, one cannot predict or expect that 98 % (w/w) pure CBD — which does not contain significant amounts of the other components with anti-anxiolytic and anticonvulsive properties — would be effective at treating AS. Whittle does not cure the deficiencies in Grotenhermen, because Whittle does not teach treating AS, much less treating AS with 98 % (w/w) CBD.


	Examiner respectfully notes that since the Devinsky reference is no longer considered prior art as set forth on record by Applicant, the 103 rejection is modified and included in the Non-Final Office action below as necessitated by amendment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 25, 26, 29-31, 34, 36, 37, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Grotenhermen (https://translate.google.com/translate?hl=en&sl=de&u=https://hanfjournal.de/2015/02/08/angelman-syndrom/&prev=search; February 2015) in view of Whittle (US 2004/0034108).

	Regarding claim 24, 28, Grotenhermen teaches the use of cannabidiol (CBD) to treat epilepsy in children with Angelman syndrome (full article). 
Grotenhermen teaches CBD as an effective treatment regimen for Angelman syndrome in addition to subjects with Dravet syndrome (¶2).
Grotenhermen teaches the effectiveness of a cannabis extract (Epidiolex) made by the British company GW Pharmaceuticals, which is rich in CBD (cannabidiol).

	Regarding claim 35, Grotenhermen (January 2015) teaches many children with Angelman syndrome already use CBD extracts. Reviews from parents indicate improvement in motor skills and cognition (page 2, last full ¶).
 	Grotenhermen does not teach administering CBD in combination with other drugs such as AEDs. Furthermore, Grotenhermen does not specifically teach the CBD extract specifically as at least 98% (w/w) CBD with less than 0.15% THC, or CBD as a synthetic compound as required by the limitations of 24, 32, 43, and dependent claims thereon. 
 	Whittle teaches that the combinations of the specific cannabinoids are more beneficial than any one of the individual cannabinoids alone.  Of interest are formulations in which the amount of CBD is in a greater amount by weight than the amount of THC.  Such formulations are designated as "reverse-ratio" formulations and are novel and unusual since, in the various varieties of medicinal and recreational Cannabis plant available world-wide, CBD is the minor cannabinoid component compared to THC [0076]. 


    PNG
    media_image1.png
    244
    298
    media_image1.png
    Greyscale

Regarding claim 41, Whittle teaches formulations containing specific, defined ratios of cannabinoids may be formulated from pure cannabinoids in combination with pharmaceutical carriers and excipients which are well-known to those skilled in the art.  Pharmaceutical grade "pure" cannabinoids may be purchased from commercial suppliers, for example CBD and THC can be purchased from Sigma-Aldrich Company Ltd, Fancy Road, Poole Dorset, BH124QH, or may be chemically synthesized.  Alternatively, cannabinoids may be extracted from Cannabis plants using techniques well-known to those skilled in the art [0078].
Whittle teaches other lipophilic medicaments which may be included in the general formulations of the invention may include, but are not limited to, morphine, pethidine, codeine, methadone, diamorphine, fentanyl, alfentanil, buprenorphine, temazepam [0085].  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed CBD for the treatment of Angelman and Dravet syndrome as taught by Grotenhermen and employed CBD that is least 98% (w/w) CBD with less than 0.15% THC, in addition to CBD from a synthetic source. The motivation, provided by Whittle, teaches a highly purified extract of cannabis which comprises at least 95%:<5% CBD: THC for the treatment of epilepsy and other movement disorders. The skilled artisan would have found CBD with such purity levels and small amounts of THC effective for treating epilepsy and movement disorders to also treat Angelman syndrome as both ailments respond positively to CBD as taught by Grotenhermen. Optimization of the ranges of CBD:THC in the formulation would be obvious for a person of ordinary skill in the art to employ with a reasonable expectation of success. Absent some demonstration of unexpected results from the claimed parameters, this optimization of ranges in which known components are being adjusted would have been obvious at the time of Applicant's invention. 
 	Moreover, regarding claims 25, 26, 36, and 37, the skilled artisan would have found it obvious to combine CBD with one or more medications, such as AEDs. Whittle teaches the cannabinoid compositions may be combined with other agents. It would have been obvious to also further administer AEDs to subjects with Angelman syndrome. The examiner respectfully points out the following from MPEP 2144.06:"It is prima facie obvious to combine two compositions each of which is taught by the prior art In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
  	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 24-26, 28-37, and 39-43 are not allowed.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/           Primary Examiner, Art Unit 1627